Exhibit 10.34

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is entered into by and among Robert
P. Bahre and Gary G. Bahre (“Sellers”) and Speedway Motorsports, Inc. (“Buyer”).

WHEREAS, Sellers together own 100% of the issued and outstanding stock (the
“Stock”) in New Hampshire Speedway, Inc. d/b/a New Hampshire International
Speedway (the “Company”).

WHEREAS, Sellers desire to sell and Buyer desires to purchase 100% of the Stock
in the Company on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth in this Agreement, the payment of a $100,000 non-refundable deposit (the
“Deposit”) by Buyer to Sellers, and other good and valuable consideration,
Sellers and Buyer agree as follows:

1. Sale of the Stock/Purchase Price/Seller Retained Assets/Company Subsidiaries.

a. Sellers agree to sell the Stock to Buyer, and Buyer agrees to purchase the
Stock for a purchase price of $340,000,000 (the “Purchase Price”). The Deposit
shall be credited towards the Purchase Price.

b. Prior to Closing Sellers shall take ownership, directly or indirectly, to the
Company assets listed on Schedule 1 attached hereto.

c. The companies listed on Schedule 2 attached hereto are all the wholly or
partly owned subsidiaries of the Company.

2. Closing of Sale.

a. The Closing shall take place at 11:00 a.m., Buyer’s local time, within ten
(10) days following satisfaction of the conditions in paragraph 4 of this
Agreement, but not sooner than January 2, 2008. Buyer may assign its rights
herein to a wholly owned subsidiary, provided that Buyer guarantees all
obligations of such assignee hereunder.

b. At Closing, Sellers shall deliver to Buyer all stock certificates for the
Stock, and shall properly endorse to Buyer all of the Stock. In exchange for
such endorsement of the Stock to Buyer, Buyer shall at Closing wire to Sellers
the Purchase Price to an account designated by Sellers. Sellers shall take all
steps necessary to transfer ownership of the Stock to Buyer on the books and
records of the Company and to cause the Company to issue a new stock certificate
for the Stock in the name of the Buyer. The Stock shall be sold to Buyer free
and clear of all liens and encumbrances, and Buyer shall have good, marketable
title to the Stock.

c. Sellers shall ensure that the indebtedness set forth on Schedule 3 attached
hereto shall be satisfied at or prior to Closing.



--------------------------------------------------------------------------------

3. Subject to any exceptions noted in Schedule 5, Sellers make the following
representations, and in the event one or more of these representations are not
correct at the Closing, Buyer shall not be obligated to purchase the Stock, but
may do so at its sole discretion.

a. Sellers have all necessary authority to sell the Stock to Buyer.

b. Sellers will use commercially reasonable efforts to obtain any third party
consents to the sale of the Stock, that Buyer reasonably may request. The
parties will (and Sellers will cause Company to) give any notices to, make any
filings with, and use its commercially reasonable efforts to, obtain any
authorizations, consents, and approvals required by governments and governmental
agencies for the sale of the Stock.

c. The Company owns and operates New Hampshire International Speedway, which
(among other things) hosted two (2) NASCAR Nextel/Sprint Cup races in 2007. The
Company owns all of the assets and rights reasonably necessary to operate the
existing business of the Company, including but not limited to the New Hampshire
International Speedway oval track and all land and attendant structures, offices
and improvements, and all registered and unregistered intellectual property, and
intangibles associated with the New Hampshire International Speedway. The
Company has executed Sanctioning Agreements with NASCAR to host two (2) NASCAR
Sprint Cup races during the 2008 season. The Company’s cash balance at Closing
(including cash and cash equivalents) will be not less than the amount which
equals (i) all deposits and other deferred revenue received by Seller prior to
Closing for 2008 scheduled events minus (ii) the Estimated Deferred 2007
Receivables, as defined in Paragraph 5.c below.

d. The debts and obligations of the Company (including, without limitation,
current liabilities) will not exceed the total cumulative amount of Two Hundred
Fifty Thousand Dollars ($250,000) (exclusive of any deferred New Hampshire state
income, franchise or business profits taxes). Pending the Closing, Sellers will
cause the Company to be operated in the ordinary course of business consistent
with past practices, and (except in the good faith conduct of its ordinary
course of business) the Company will not sell or otherwise dispose of any of the
assets of the Company, will not incur additional indebtedness, and will refrain
from extraordinary actions not in the ordinary course of business; provided,
however, that the Company may in any event pay cash compensation (including
unusual or one-time bonuses to employees), forgive stockholder loans and/or pay
stockholder distributions (in cash) so long as the minimum cash balance
requirements of subparagraph c above are satisfied at Closing and as long as
such payments and/or forgiveness of loans do not result in any costs or
liabilities to be assumed by Buyer or retained by the Company following the
Closing; and provided further that the Company may sell or transfer to either or
both Sellers the assets listed in Schedule 1.

e. Sellers are not aware of any pending or threatened material claims,
litigation or governmental investigations against the Company.

4. Hart-Scott-Rodino Antitrust Improvement Act of 1976

Sellers and Buyer have filed, or will timely file on or before November 15,
2007, an acquired person’s and acquiring person’s notification and report form
as required by the Hart-

 

2



--------------------------------------------------------------------------------

Scott-Rodino Antitrust Improvement Act of 1976, as amended (“HSR Act”) with
respect to the transactions contemplated by this Agreement. Sellers and Buyer
shall use commercially reasonable efforts and shall cooperate with each other as
shall be reasonably necessary to secure the termination of any applicable HSR
Act or other waiting period and to obtain as promptly as possible all other
necessary approvals, authorizations and consents of governmental authorities
required to be obtained by it, to consummate the transactions contemplated in
this Agreement. Sellers and Buyer further agree to use commercially reasonable
efforts to comply promptly with all requests or requirements for information,
documentary or otherwise, by any governmental authority pursuant to the HSR Act
or other applicable law. Buyer shall have no obligation to close on the
transaction herein until all required governmental approvals have been obtained
and the HSR Act waiting period has expired or earlier terminated.

5. Miscellaneous.

a. Buyer will use commercially reasonable efforts to assist Sellers in obtaining
any third party consents to the sale of the Stock sought by Buyer or Sellers.

b. Either Sellers or Buyer may (unless such party is then in breach of this
Agreement) terminate this Agreement if the Closing has not occurred by March 31,
2008, or such later date as the parties agree upon.

c. For purposes hereof, “Estimated Deferred 2007 Receivables” means the sum of
(i) the estimated ancillary media rights payments payable to the Company in 2008
for 2007 events (estimated to be in the amount of Nine Hundred Fifty Thousand
Dollars ($950,000)), plus (ii) other corporate and sponsorship payments owed to
the Company at the time of Closing for sponsorship rights, corporate tickets and
hospitality accommodations for 2007 events. After the Closing, Buyer shall use
reasonable and diligent efforts to collect the aforesaid ancillary media rights
payments and corporate and sponsorship payments (the “Deferred 2007
Receivables”) when due. On June 15, 2008, Sellers will make a payment to Buyer
(or vice versa) as follows: to the extent that the actual amount collected by
Buyer on account of the Deferred 2007 Receivables is less than the Estimated
Deferred 2007 Receivables, Sellers will pay Buyer an amount equal to the
deficit; and to the extent that the actual amount collected by Buyer on account
of the Deferred 2007 Receivables exceeds the Estimated Deferred 2007
Receivables, Buyer will pay Sellers an amount equal to the excess. Such payments
will be made in cash and will constitute an adjustment of the purchase price for
the Stock. Buyer will provide Sellers with reasonable access to accounting and
other records useful in the calculation and confirmation of the actual amount
collected by Buyer on account of the Deferred 2007 Receivables.

d. This Agreement shall be governed and construed in accordance with the laws of
the State of New Hampshire without giving effect to any choice or conflict of
law provision or rule that would cause application of the laws of any
jurisdiction other than the State of New Hampshire.

e. Each of the parties acknowledges and agrees that the other parties would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, each of the parties

 

3



--------------------------------------------------------------------------------

agrees that the other party shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof in any action instituted in
any court having jurisdiction over the parties and the matter, in addition to
any other remedy to which they may be entitled, at law or in equity.

f. Sellers will be provided by Buyer the benefits set forth on Schedule 4
attached hereto.

g. This Agreement constitutes the entire agreement among the parties pertaining
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations, representations and discussions, whether oral or
written of the parties. No amendment, supplement, modification or waiver of this
agreement shall be binding unless executed in writing by the party to be bound
thereby. Neither party is relying on any promise, statement or representation
other than those expressly written in this Agreement.

h. This Agreement may be executed by facsimile transmission, and may be executed
in one or more counterparts, each of which shall be deemed an original and which
together shall constitute a single document.

 

Sellers:     Buyer:

/s/ Robert P. Bahre

    Speedway Motorsports, Inc. Robert P. Bahre         By:  

/s/ O. Bruton Smith

Date: October 30, 2007       O. Bruton Smith       Chairman and Chief Executive
Officer

/s/ Gary G. Bahre

    Date:   October 29, 2007 Gary G. Bahre       Date: October 30, 2007      

 

4